 


 HR 5065 ENR: Bottles and Breast­feeding Equipment Screening Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5065 
 
AN ACT 
To direct the Administrator of the Transportation Security Administration to notify air carriers and security screening personnel of the Transportation Security Administration of such Administration’s guidelines regarding permitting baby formula, breast milk, purified deionized water, and juice on airplanes, and for other purposes. 
 

1.Short titleThis Act may be cited as the Bottles and Breast­feeding Equipment Screening Act.  2.TSA security screening guidelines for baby formula, breast milk, purified deionized water for infants, and juice on airplanes; training on special proceduresNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall— 
(1)notify air carriers and security screening personnel of the Transportation Security Administration and personnel of private security companies providing security screening pursuant to section 44920 of title 49, United States Code, of such Administration’s guidelines regarding permitting baby formula, breast milk, purified deionized water for infants, and juice on airplanes under the Administration’s guidelines known as the 3–1–1 Liquids Rule Exemption; and  (2)in training procedures for security screening personnel of the Administration and private security companies providing security screening pursuant to section 44920 of title 49, United States Code, include training on special screening procedures.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
